DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s response to the Election/Restriction requirement has been received on 8/27/2021.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 in the reply filed on 8/27/2021 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/668052 filed on 3/25/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2019 is considered by the examiner.
Drawings
The drawings submitted on 3/19/2019 has been accepted.
Claims Analysis
For the purpose of compact prosecution, the limitation “the gap is formed at the contact surface excluding a portion thereof that surrounds the fluid passage” will be 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masao et al. (JP Publication 60105177).
Regarding claim 1, the Masao et al. reference discloses a fuel cell stack (1) including a stack body formed by stacking a plurality of fuel cells together in a stacking 5direction for generating electrical energy by electrochemical reactions of a fuel gas and an oxygen- containing gas (hydrogen and gas), a fluid passage extending through the stack body in the stacking direction for allowing a fluid, which is a coolant, the fuel gas, or the oxygen-containing gas, to 10flow through the fuel cells, the fuel cell stack further including end plates (3) provided at both ends of the stack body in the stacking direction, at least one of the end plates having a 
Regarding claim 2, the Masao et al. reference discloses wherein an insulating plate (11) is provided between the one of the end 20plates and an attachment surface of the fluid manifold member, the insulating plate having a contact surface which contacts the one of the end plates; and a gap is formed at the contact surface excluding a portion thereof that surrounds the fluid passage (between 13s on 11 when all 13s are installed).  
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washington et al. (WO96/20509).
Regarding claim 1, the Washington et al. reference discloses a fuel cell stack (12a, 12b) including a stack body formed by stacking a plurality of fuel cells together in a stacking 5direction for generating electrical energy by electrochemical reactions of a fuel gas and an oxygen- containing gas (hydrogen and air), a fluid passage extending through the stack body in the stacking direction for allowing a fluid, which is a coolant, the fuel gas, or the oxygen-containing gas, to 10flow through the fuel cells, the fuel cell stack further including end plates (stack being held together with tierods) provided at both ends of the stack body in the stacking direction, at least one of the end plates having a fluid manifold member (manifold header conduits) connected to the fluid passage, 15wherein the fluid manifold member is formed from an electrically insulating material.
Regarding claim 2, the Washington et al. reference discloses wherein an insulating plate (manifold branch conduit) is provided between the one of the end 20plates and an attachment surface of the fluid manifold member, the insulating plate having a contact surface which contacts the one of the end plates; and a gap is formed at the contact surface excluding a portion thereof that surrounds the fluid passage (the gap of 16a and 22a can be seen in Fig. 1).  
Regarding claim 3, the Masao et al. reference discloses wherein the gap comprises a recess formed at least in the one of the end plates or in the fluid manifold members (the recesses are formed into the fluid manifold.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725